EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objection to claim 17 for minor informalities and the rejections of claim 6 under 35 USC § 112 are withdrawn in view of the amendments filed 27 October 2021. 
Terminal Disclaimer
The terminal disclaimer filed on 27 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of:
Heilman; Carl et al. (US 9737696 B2)
Heilman; Carl et al. (US 10596357 B2)
Heilman; Carl et al. US 8672871 B2)
Heilman; Carl et al. (US 9737697 B2) and
Heilman; Carl et al. (US 10112036 B2) 
has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
[[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
9. (Amended in part) “… and at a desired location proximal to the subarachnoid [[space]] space.” 

Allowable Claims
Claims 1-17 are allowed.
Reasons for Allowance
Applicant’s arguments filed 27 October 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Burnett, Daniel R. (US 20040147871 A1), the closest art of record, describes a shunt (¶ [0039], a vesicular shunt or drain 1); that can be delivered with an endovascular technique (¶ [0043] The shunt 1 may be designed to be deployed transurethrally or transabdominally via an insertion device 10 … Various devices such as endoscopes, catheters, introducers, etc., may also be utilized as an insertion device 10). However, Burnett does not stabilize the shunt against an inner wall of the dural venous sinus at a desired location proximal to the subarachnoid space. Instead, Burnett configures the shunt to be deployed across a bladder wall (¶ [0039], Shunt or drain 1 may be implanted in the bladder wall 9, as shown in FIG. 2).  
Although Burnett drains CSF from a brain cavity, this is not accomplished with a shunt that is stabilized against an inner wall of the dural venous sinus. Burnett relies on 

Also of record, Nilsson, Per Erik (US 20040087887 A1) discloses a device that can be used to conduct fluid CSF (¶ [0012], [0026] The device A), comprising a shunt having opposed first and second ends (¶ [0026], one outer tube-like part 1 with a first 3 and a second 4 end and one inner tube-like part 2 with a first 5 and a second 6 end). 
However, Nilsson lacks a stabilizing mechanism configured to anchor the shunt against an inner wall of a dural venous sinus and at a desired location proximal to the subarachnoid space. Instead, Nilsson relies on a suture to fasten the shunt (¶ [0061] FIG. 8 illustrates that the double suture 33 is tied around the inner tube and by an extra suture incision also around the outer tube. FIG. 8 also shows a suture 32 that attaches the wall of the vein vessel to the device A near the hole 12). 

A newly cited reference, Wong; Tai-Ting et al. (US 5000731 A) describes an intracranial shunt for the treatment of hydrocephalus (col. 1, lines 28-35; col. 2, lines 46-53); comprising a shunt having opposed first and second ends (col. 3, lines 6-14, ventricular tube 12); a stabilizing mechanism coupled to the shunt (col. 3, lines 6-14, thin film 10).  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781